Citation Nr: 0930404	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arteriosclerosis on a direct-incurrence basis.
 
2.  Entitlement to service connection for generalized 
arteriosclerosis with claudication, claimed as secondary to a 
service-connected disability, to include posttraumatic stress 
disorder (PTSD).

3. Entitlement to service connection for a detached retina of 
the right eye (right eye disability).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law




WITNESSES AT HEARING ON APPEAL

Appellant and two of his daughters


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1941 to October 1945.  
He was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.  

In April 2006, the Veteran and a witness testified before a 
RO Decision Review Officer.  A transcript of that hearing is 
of record.

In February 2007, the Veteran and two witnesses testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The Board issued a decision in this case in April 2008 which, 
in pertinent part, denied the Veteran's claims of entitlement 
to service connection for generalized arteriosclerosis with 
claudication, claimed as secondary to a service-connected 
disability, to include posttraumatic stress disorder (PTSD), 
entitlement to service connection for a detached retina of 
the right eye (right eye disability), and a claim to reopen a 
claim of entitlement to service connection for 
arteriosclerosis on a direct incurrence basis based on new 
and material evidence.  The Veteran appealed the Board's 
April 2008 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In March 2009, the Veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Partial Remand (Joint Motion).  In a March 2009 Order, the 
Court granted the Joint Motion, vacated the Board's April 
2008 decision and remanded the matter to the Board for action 
consistent with the Joint Motion.  The March 2009 Joint 
Motion specifically noted that the portion of the Board's 
decision granting service connection for nosebleeds was not 
requested to be modified.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board has reviewed the evidence of record and finds that 
additional development is required in order to satisfy VA's 
duty to assist the Veteran.

First, the evidence of record reflects that the Veteran is 
currently blind in his right eye and has a detached retina.  
The evidence further reflects that the Veteran suffered head 
trauma by the explosion of an enemy shell during service and 
that vision in his right eye was 20/20 at induction and 20/25 
at separation, upon clinical examination.  Private physician 
correspondence, dated in April 2006, reflects that the 
physician opined that "[i]t is possible that the head injury 
[which the Veteran sustained in 1945] had something to do 
with his retina detaching, although there is no way of ever 
proving this or knowing for certain whether this was a 
contributing factor."

Based on the foregoing, the Board finds that a VA examination 
and opinion would be useful in adjudicating the claim for 
service connection for right eye disability.  Where, as here, 
the record contains evidence of a current disability, an in-
service injury, and an indication that the disability may be 
associated with the Veteran's service, but the evidence is 
insufficient to for the Secretary to make a decision on the 
claim, the Veteran should be afforded a through and adequate 
medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Second, the Board notes that the record includes a May 2004 
VA examiner's opinion that it is less likely as not that the 
Veteran's heart block is a complication of his mental status, 
and is more likely as not that it is a complication of a 
myocardial infarction in 1971 and advancing age.  The 
examination report does not provide supporting rationale as 
to why the Veteran's heart block is less likely as not a 
complication of his mental status.  Pursuant to 38 C.F.R. 
§ 4.2, the Board finds that an examination report which 
contains sufficient detail is necessary for the Board to make 
a fully informed evaluation and decision.

Third, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and respond by providing the appellant with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Further, in providing instruction as to 
what information would be considered "new and material," the 
Court indicated that "material" evidence would include (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  "New" evidence would be considered new 
only if it had not been submitted previously to VA and was 
neither "cumulative nor redundant" of evidence already in the 
record.  A review of the claims file does not reveal that the 
Veteran has been provided VCAA notification consistent with 
the Kent decision.  In particular, the Veteran was not 
apprised of the basis for the prior final denial of his 
claim, and the letter did not describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for 
arteriosclerosis, on a direct-incurrence 
basis, in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran should be informed of what evidence 
would be necessary to substantiate the 
element or elements that were found 
insufficient in the previous final denial 
of record.  The VCAA notice letter should 
also apprise the Veteran of the information 
and evidence necessary to substantiate the 
claims for service connection for 
generalized arteriosclerosis with 
claudication, claimed as secondary to a 
service-connected disability, to include 
PTSD, and service connection for a detached 
retina of the right eye (right eye 
disability).

2.  Schedule the Veteran for a VA 
examination with the appropriate specialist 
to determine the etiology of his right eye 
detached retina.  Perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's right eye 
detached retina is causally related to the 
Veteran's active service, to include head 
trauma sustained from an explosion of an 
enemy shell during service in March 1945.

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

3.  Return the claims file to the examiner 
who performed the May 2004 VA examination 
and request that he provide a complete 
rationale for his opinion that it is less 
than likely that the Veteran's heart block 
(arteriosclerosis) is a complication of his 
mental status.  The examiner should 
reconcile his/her opinion with the July 
2009 opinion of K.B.D., M.D.  If the May 
2004 VA examiner is unavailable, schedule 
the Veteran for a VA examination with the 
appropriate specialist to determine the 
etiology of his heart block (claimed as 
generalized arteriosclerosis with 
claudication) and perform all necessary 
diagnostic tests and report all clinical 
manifestations in detail.  The examiner is 
asked to opine as to whether it is at least 
as likely as not (50 percent or greater 
probability) that any arteriosclerosis with 
claudicaton is causally related to the 
Veteran's service-connected disabilities, 
to include as secondary to PTSD.  The 
examiner should reconcile his/her opinion 
with the July 2009 opinion of K.B.D., M.D.  

4.  Readjudicate the issues on appeal.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




